DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Feb. 28, 2022, the applicants have canceled claims 1-4; amended claims 5-7 and 9 and furthermore, have added new claims 15-19.
3. Claims 5-19 are pending in the application.

Response to Arguments
4. Applicant's arguments filed on Feb. 28, 2022 have been fully considered but they are not persuasive regarding ODP rejection of claims 10-12 over claim 6 of U.S. Patent 9,839,216. The examiner agrees with the applicant’s arguments regarding instant claims 5-9 and 15-19 since phenyl ring is disubstituted at specific positions and therefore, would not be obvious to one skilled in the art. Regarding instant claims 10-12, it would have been obvious to one skilled in the art to prepare these compounds with reasonable expectation of success since there is only one variable present in these compounds.

Conclusion
5. The ODP rejection of claims 10-12 over claim 6 of U.S. Patent 9,839,216 is maintained for the reasons of record. 
6. Claims 5-9 and 13-19 are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



                                    /CHARANJIT AULAKH/                                    Primary Examiner, Art Unit 1625